United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1269
Issued: November 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant, through counsel, filed a timely appeal from a
November 28, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The most recent merit decision in this case was the April 7, 2015 decision of the
Board, which became final 30 days after issuance and is not subject to further review.2 As there
was no merit decision by OWCP within 180 days of the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of appellant’s claim.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d).

3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances outlined in
the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On February 23, 2012 appellant, then a 38-year-old motor vehicle operator, filed a
traumatic injury claim ( Form CA-1) alleging that on February 22, 2012 he injured his low
back when lifting a wheelchair-bound patient up steps. He did not stop work.
Appellant was initially treated by Dr. Eromonelel O. Idahosa, a Board-certified
internist, on February 22, 2012 for low back pain. He reported assisting a wheelchairbound patient up steps and he felt a pull in his low back. Dr. Idahosa diagnosed low back
pain and muscle strain.
On October 5, 2012 D r . Warren J. Hoyt, a Board-certified internist, treated
appellant for ongoing neck and lower back pain. Appellant reported his low back pain
began after lifting a 380-pound patient and he felt a pull in his back. An October 11, 2012
magnetic resonance imaging (MRI) scan of the lumbar spine revealed central disc protrusion
at L2-3 with disc contact with the traversing L3 nerve roots, and mild grade 2
spondylolisthesis at L5-S1 due to bilateral L5 pars interarticularis defects.
Appellant was also treated by Dr. Amy Leland, a Board-certified physiatrist, for a
back injury. In reports dated November 1 to January 2, 2013, D r . Leland treated him for
chronic neck pain since a 2001 motor vehicle accident and for a recent work-related low
back injury occurring on February 22, 2012 while pulling a wheelchair-bound patient
upstairs. He reported that on October 4, 2012 his back symptoms flared up without a
specific event and she diagnosed right side sacroiliac joint dysfunction and low back pain.
Dr. Leland found appellant disabled for six weeks. A December 6, 2012 electromyogram
revealed no abnormalities of the lower extremities with no evidence of radiculopathy or
peripheral neuropathy.
In a February 8, 2013 decision, OWCP denied the claim as the medical evidence did
not demonstrate that the claimed medical condition was related to the accepted work incident.
Therefore, appellant failed to establish an employment injury.
On March 11, 2013 appellant requested reconsideration. He submitted a February 15,
2013 report from D r . Hoyt, who opined that appellant’s lumbar disc injury with recurring
low back pain and sciatica of the legs was due to a work injury. Dr. Hoyt reported that on
4

Docket No. 15-0108 (issued April 7, 2015).

2

February 22, 2012 appellant was injured while lifting a 380-pound patient. He noted that
within a reasonable degree of certainty “such an axial overload could have and did injure
appellant’s lumbar spine, and specifically his discs.” Dr. Hoyt advised that the October 11,
2012 MRI scan showed bulging discs contacting three nerve roots.
He noted t h a t
appellant’s walking was impaired due to sciatica and he had sacroiilitis joint dysfunction
“likely” related to the original lifting injury. Dr. Hoyt noted that appellant could return to
work with restrictions.
In a decision dated May 23, 2014, OWCP denied modification of the decision
dated February 8, 2013.
On May 19, 2014 appellant requested reconsideration and submitted evidence from
Dr. Hoyt. On June 12, 2013 Dr. Hoyt indicated that appellant could work with restrictions. In
a February 7, 2014 report, he noted appellant’s complaints of low back and leg pain since
February 22, 2012. D r . Hoyt noted first treating appellant on April 2, 2012 and appellant
reported that he felt a pull and pain in his back upon lifting a 380-pound patient in a
wheelchair. An MRI scan revealed a central disc protrusion that was consistent with the
injury described. Dr. Hoyt indicated that the overly heavy axial spinal loading would have
injured appellant’s lumbar discs. He asserted that appellant had an injury, his symptoms
and MRI scan were consistent with this, and it had an ongoing impact on his ability to
work. Dr. Hoyt did not suspect malingering. He opined with a reasonable degree of medical
certainty that appellant was injured on the job and continued to have residuals of this injury.
Appellant also submitted physical therapy reports.
In a decision dated May 29, 2014, OWCP denied modification of the decision
dated May 23, 2014. Appellant appealed to the Board. In an April 7, 2015 decision, the Board
affirmed the May 29, 2014 OWCP decision.5
Appellant subsequently submitted a December 24, 2015 report from Dr. Hoyt who noted
that he sustained a 2012 back injury at work and experienced ongoing chronic low back pain.
He requested a rear-loaded van as a reasonable accommodation, this request was denied and he
filed an Equal Employment Opportunity (EEO) complaint. Appellant indicated that since filing
the EEO complaint he has not been getting breaks and lunches and his back is getting worse.
Dr. Hoyt diagnosed obstructive sleep apnea, chronic low back pain, chronic cervical pain,
asthma, and obesity. In a February 23, 2016 report, he noted that appellant reported his low
back pain and bilateral neck pain was better after treatment with a myofascial massage
therapist. Appellant reported that in 2012 he sustained a back injury while lifting a 380-pound
wheelchair-bound double amputee up a tall step and he felt a severe pull in his lower right back.
He noted that prior to this incident he had some back soreness from working but not in the same
location and not persisting more than a few days.
In a March 9, 2016 letter, received by OWCP on November 15, 2016, counsel requested
reconsideration. Counsel asserted that the causal connection between appellant’s diagnoses and
the accepted work-related injury were firmly established by Dr. Hoyt. She indicated that
5

Docket No. 15-0108 (issued April 7, 2015).

3

appellant sustained an injury to his back during a work incident while lifting a wheelchairbound patient on February 22, 2012. Counsel referenced Dr. Hoyt’s February 7, 2014 medical
report which noted “I would say and will testify that with a reasonable degree of medical
certainty, my opinion as a physician is that [appellant] was injured on the job and suffers to this
day as a result.” Dr. Hoyt further noted “[Appellant] felt a pull and then the pain ensued
thereafter. The MRI scan of October 11, 2012 revealed a central disc protrusion, contacting
bilateral traversing L3 nerve roots. What is seen would be consistent with an injury as he has
described. The overly heavy axial spinal loading would have injured his lumbar disc.” Counsel
asserted that Dr. Hoyt’s report provided all the information necessary to find causal relation for
the lifting incident on February 22, 2012 to the diagnosed conditions. She further indicated that
in a February 15, 2013 report Dr. Hoyt noted “[appellant’s] lumbar disc injury with recurring
low back pain and sciatica of legs is due to a work-related injury in my medical opinion.”
Dr. Hoyt further explained that “On February 22, 2012 [appellant] suffered this injury while
lifting a 380-pound patient he was transporting. Within a reasonable degree of certainty such
an axial overload could have and did injury his lumbar spine and specifically his discs.”
Counsel asserted that appellant’s case was similar to Glenn C. Chasteen,6 where the Board
found that causal relationship did not denote a single and exclusive causative factor, nor did it
preclude aggravation of an underlying condition by employment factors. The Board noted that
when a person has a preexisting condition which is not disabling but which becomes disabling
because of aggravation causally related to the employment, then regardless of the degree of
such aggravation, the resulting disability is compensable. Counsel asserted that Dr. Hoyt’s
report was well rationalized and expressed in terms of a reasonable degree of medical certainty.
She requested that appellant’s case accepted for lumbago, spondylolisthesis at L5-S 1, and
central disc protrusion L2-3 contacting bilateral traversing L3 nerve roots.
By decision dated November 28, 2016, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.7 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.8 The Board has found that imposition of this oneyear filing limitation does not constitute an abuse of discretion.9
OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, OWCP must nevertheless undertake

6

42 ECAB 493, 499 (1991).

7

5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

8

20 C.F.R. § 10.607(a).

9

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

a limited review to determine whether it demonstrates clear evidence of error. If an application
demonstrates clear evidence of error, OWCP must reopen the case for merit review.10
To demonstrate clear evidence of error, a claimant must submit evidence that is relevant
to the issue that was decided by OWCP,11 is positive, precise, and explicit, and manifests on its
face that OWCP committed an error.12 The evidence must not only be of sufficient probative
value to create a conflict in medical opinion or demonstrate a clear procedural error, but must
also shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to demonstrate clear evidence of error. It is not enough
merely to show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has demonstrated clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.13
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a
timely application for review. As noted, an application for reconsideration must be received
within one year of the date of OWCP’s decision for which review is sought.14 As
appellant’s request for reconsideration was not received by OWCP until November 15, 2016,
more than one year after issuance of the Board’s April 7, 2015 merit decision, it was untimely
filed. Consequently, he must demonstrate clear evidence of error by OWCP denying his claim
for compensation.
The Board finds that appellant has failed to demonstrate clear evidence of error.
Appellant submitted a December 24, 2015 report from Dr. Hoyt who noted that appellant
had a 2012 back injury at work and ongoing chronic low back pain. Dr. Hoyt diagnosed
obstructive sleep apnea, chronic low back pain, chronic cervical pain, asthma, and obesity. In a
February 23, 2016 report, he noted that appellant reported his low back pain and bilateral neck
pain was better after myofascial massage. Dr. Hoyt noted that in 2012 appellant sustained a back
injury while lifting a wheelchair-bound patient and felt a severe pull in his lower right back. He
diagnosed obstructive sleep apnea, chronic low back pain, chronic cervical pain, asthma, and
obesity. While Dr. Hoyt provided support for causal relationship, the Board notes that clear
evidence of error is intended to represent a difficult standard. Evidence such as a detailed, well10

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (February 2016) (the term “clear evidence of error”
is intended to represent a difficult standard).
11

Dean D. Beets, 43 ECAB 1153 (1992).

12

Leona N. Travis, 43 ECAB 227 (1991).

13

J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued September 2, 2010).

14

20 C.F.R. § 10.607(a).

5

rationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.15 The
Board finds that this evidence does not rise to the level of clear evidence of error.
In her reconsideration request, counsel asserted that the causal connection between
appellant’s diagnoses and the accepted work-related injury was firmly established by Dr. Hoyt’s
reports. She reiterated the opinion of Dr. Hoyt in support of causal relationship and asserted that
he provided all the information necessary to find causal relation between the February 22, 2012
lifting incident and the diagnosed conditions. Counsel cited Board precedent and asserted that
the claim should be accepted. The Board notes that, while appellant addressed his disagreement
with OWCP’s decision denying his claim for a traumatic injury, his disagreement does not
demonstrate clear evidence of error as it does not raise a substantial question as to the correctness
of OWCP’s most recent merit decision. Regarding the cited precedent, Glenn C. Chasteen,16
counsel asserted that if a person has a preexisting condition which is not disabling but which
becomes disabling because of aggravation causally related to the employment, regardless of the
degree of such aggravation, the resulting disability is compensable. However, Chasteen and the
present matter are not procedurally similar. In Chasteen, the Board had jurisdiction over the
merits of the claim. In the present case, as explained, the Board does not have merit jurisdiction
over appellant’s claim. It only has jurisdiction to consider whether appellant has demonstrated
clear evidence of error. Furthermore, as noted, clear evidence of error is intended to represent a
difficult standard and even a well-rationalized report is not clear evidence of error.17 These
assertions by counsel do not demonstrate clear evidence of error.
The Board finds that OWCP properly found that appellant’s March 9, 2016 request for
reconsideration received on November 15, 2016 was untimely filed and failed to demonstrate
clear evidence of error.
On appeal counsel asserts that appellant timely submitted the request for reconsideration
of the April 7, 2015 decision. She notes that the reconsideration request was mailed on March 9,
2016 prior to the one year deadline and was sent certified mail. Counsel noted a confirmation
number for the mailing. She further asserted that the mail was received on March 31, 2016 but
OWCP scanned only the exhibits into the file on April 1, 2016 and the reconsideration request
was not scanned into the file until November 10, 2016. As noted above, a request for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. The received date is determined by when the document is recorded in the
Integrated Federal Employees’ Compensation System (iFECS).18
In this case, the
reconsideration request was received by OWCP on November 15, 2016 and there is no evidence
in the record at the time of the November 28, 2016 decision that it was received before that time.
As noted, the Board does not have jurisdiction over the merits of the claim.
15

D.G., 59 ECAB 455 (2008).

16

Supra note 4.

17

See supra note 13.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).

6

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

